Benning, J.
By the Court. delivering the opinion.
Was the plea good?
Two reasons only, are relied on in support of it:
1st. That, by the contract between John Bird and William*625■son, the lattér was to use before the Legislature, in the effort to procure the pardon of Elijah Bird, an authenticated copy of the evidence taken down on his trial.
2d. That Williamson Avas not an attorney at law.
Neither of these reasons Avas sufficient.
[1.] As to the first; — the Act of 1819, says: "In all cases of application for pardon or reprieve, a certified copy of such ■evidence,” (evidence taken down like this was,) "shall ac•eompany such application.” Cobb’s Dig. 859.
[2.] As to the second — what law is there that restricts business of this sort to attorneys at law? We know of none.
Judgment affirmed.